Citation Nr: 0025354	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  99-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim for service connection for post-traumatic 
stress disorder (PTSD). 


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  It is not shown that the veteran engaged in combat with 
the enemy during his period of active duty service between 
November 1969 to November 1971; his separation discharge 
certificate, Form DD 214, shows no combat awards or 
citations.

3.  Although a current diagnosis of PTSD is indicated, the 
veteran's claimed inservice stressor incident is not 
corroborated by credible supporting evidence.


CONCLUSION OF LAW

PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 1991); 38 C.F.R. § 
3.304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "presumptive" basis.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1153 (West 1991); 38 
C.F.R. §§ 3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.307, 
3.309 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1999) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

II.  Analysis

A.  Service Connection for PTSD

While this appeal was pending, the applicable rating criteria 
for service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended on June 18, 1999, and made effective to March 7, 
1997.  See 64 Fed. Reg. 32807-32808 (June 18, 1999) (to be 
codified at 38 C.F.R. § 3.304(f) (1999)).  The amended 
38 C.F.R. § 3.304(f) states that, if the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's testimony alone may establish the 
occurrence of the claimed inservice stressor.

Historically, under the old regulations, service connection 
for PTSD required: (1) a current, clear medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed inservice 
stressor); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed inservice stressor.  
38 C.F.R. § 3.304(f) (1999).  Under the new regulations, 
service connection for PTSD requires: (1) medical evidence 
diagnosing PTSD, (2) medical evidence establishing a link 
between current symptoms and an inservice stressor, and (3) 
credible supporting evidence that the claimed inservice 
stressor occurred.  See 64 Fed. Reg. 32807-32808 (June 18, 
1999).

In interpreting the now third element (an inservice 
stressor), the United States Court of Appeals for Veterans 
Claims (Court) determined that the evidence necessary to 
establish that the claimed stressor actually occurred varied 
depending on whether it could be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 2000).  The Court held that "[w]here it 
is determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.304(d), (f) (1999); see also Gaines v. West, 11 
Vet. App. 113 (1998) (determination of whether veteran 
engaged in combat with enemy is particularly significant in 
PTSD cases).  
Finally, under the new regulations, the reference to combat 
citations is removed; nonetheless, if the "claimed stressor 
is not combat related, a veteran's lay testimony regarding 
inservice stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(citing Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Doran 
v. Brown, 6 Vet. App. 283 (1994)).  Instead, the record must 
contain evidence that corroborates his testimony as to the 
occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f); see also VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part VI,  11.38 (Aug. 
26, 1996).

"Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition." 38 C.F.R. § 3.305(f) (1999); Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); see Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (absent "proof of a present 
disability there can be no claim"); see also Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (wherein the United 
States Court of Appeals for the Federal Circuit recognized as 
"rational" VA's long-standing requirement that service 
connection be granted only in cases of currently existing 
disability, even where not specifically required by statute).

In this case, the veteran asserts that he developed PTSD as a 
result of the duties and responsibilities assigned to him 
during his active duty service.  Specifically, the veteran 
has alleged that he was subjected to repeated (nightly) 
rocket attacks while stationed at Marble Mountain in the 
Republic of Vietnam from the end of January 1971 to May 1971.

After a thorough review of the veteran's claims file, the 
Board finds no credible evidence indicating that the veteran 
engaged in combat with the enemy during his period of active 
duty service.  The veteran's service medical and personnel 
records revealed no certificates or awards denoting 
participation in combat.  The veteran's report of separation, 
Form DD 214, listed "cook" as the veteran's inservice 
specialty.  A review of the veteran's service personnel 
records revealed that he was in the Republic of Vietnam from 
January 25, 1971 to May 25, 1971.  During that time, the 
veteran's service personnel records indicated that he was 
assigned to the Marine Air Base Squadron 16, Marine Aircraft 
Group 16, 3d Marine Amphibious Brigade.  The veteran's 
service personnel records also listed the veteran's primary 
duty during this time frame as cook.  

Other than the veteran's own statements and contentions on 
appeal, there is no service department or evidence from 
"other sources" which objectively verifies combat status or 
any of the veteran's alleged stressors.  In developing this 
case, the RO contacted the Department of the Navy, 
Headquarters United States Marine Corps, Marine Corps 
Historical Center.  In their response, the Marine Corps 
Historical Center forwarded to the RO copies of the command 
chronologies for the Marine Air Base Squadron 16, Marine 
Aircraft Group 16, 3d Marine Amphibious Brigade, from 
February 1, 1971 to April 30, 1971.  No references to any 
rocket or artillery attacks were noted.  The reports were 
also silent as to any combat-related deaths or injuries.

Accordingly, the Board concludes that in this case, where the 
question of whether credible supporting evidence that the 
claimed inservice stressors actually occurred is factual in 
nature, and not a medical question, the Board may therefore 
resolve this matter by applying the criteria adopted by the 
VA for this purpose from the MANUAL M21-1 and by referring to 
the above-cited cases where the Court has found, without 
recourse to medical evidence, that uncorroborated events do 
not constitute sufficient stressors to support a diagnosis of 
PTSD for the purposes of service connection.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Because the evidence is not 
evenly balanced, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. § 3.102 (1999).  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for PTSD is denied.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

 

